Appeal by an employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and dependents of a deceased employee. Decedent was employed as a machinist and was thirty-one years of age at the time of the alleged accidents. In April, 1947, he fell some eight or ten feet from a ladder, striking his body on the left hip and back. He suffered considerable pain from this accidental fall. On June 6, 1947, while lifting a heavy machine, he suffered what has been termed a traumatic myofascitis of the lower back and this was followed by severe pain. On September 24, 1947, he died as the result of a massive sarcoma surrounding the left ilium. The award for death benefits was made upon the theory that claimant suffered two accidents which aggravated a pre-existing sarcoma and hastened his death. There is substantial medical evidence in the record to sustain the finding of causal relation. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.